      Case 1:03-md-01570-GBD-SN Document 4230 Filed 10/26/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    10/26/2018


In re:
                                                                     03-MDL-01570 (GBD)(SN)

         TERRORIST ATTACKS ON                                                 ORDER
         SEPTEMBER 11, 2001

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On October 24, 2018, Defendants Muslim World League (“MWL”) and the International

Islamic Relief Organization (“IIRO”) requested an extension of the discovery deadlines in the

Court’s August 27, 2018 Order. (ECF No. 4124) Further, on October 25, 2018, Defendants

World Assembly Muslim Youth Saudi Arabia and World Assembly of Muslim Youth

International (collectively, “WAMY”) requested a similar extension of the discovery deadlines.

Both requests are GRANTED.

         Accordingly, MWL and IIRO must comply with the Court’s August 27, 2018 Order by

December 26, 2018. WAMY must submit all declarations ordered by the Court and any

responsive new documents not previously produced by November 12, 2018. In addition, WAMY

must reproduce documents initially redacted for donor names by November 26, 2018. Pursuant

to the Court’s September 6, 2018 Endorsed Order, the deadlines in Section IV of the August 29

Order (ECF No. 4130) remain suspended pending the Court’s determination of WAMY’s motion

for reconsideration.

         For all defendants for whom the deadline is applicable, the January 31, 2019 fact

deposition deadline is EXTENDED until April 1, 2019. Absent further order, the fact deposition
     Case 1:03-md-01570-GBD-SN Document 4230 Filed 10/26/18 Page 2 of 2



deadline for Dallah Avco remains January 31, 2019. The Court does not anticipate granting any

further extensions to these deadlines.

       Finally, the Plaintiffs Executive Committees (“PECs”) are ORDERED to create a chart

regarding all outstanding discovery deadlines in this case. This chart will assist the Court manage

the balance of discovery in this complex litigation. The chart should identify for each defendant,

or collection of similarly situated defendants, (1) whether they are in jurisdictional or merits

discovery; (2) any interim discovery deadlines, including for individual document productions or

motions to compel; (3) the deadline for the close of discovery; and (4) any remaining discovery

that needs to be conducted, including depositions. The chart should reflect the deadlines in this

Order and should be filed on the docket no later than November 9, 2018.

       The Clerk of Court is respectfully requested to terminate the motion at ECF No. 4216.

SO ORDERED.




DATED:         October 26, 2018
               New York, New York




                                                  2
